Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of response was received on 02/16/2022.  Presently claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 02/16/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered and they are persuasive.
Applicant's arguments filed 02/16/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, the prior art of Loyer (US20090259434A1) is utilizing the target element and the sensor to measuring the position and the rotational speed of the shaft (paragraphs 0004-0005);
The secondary prior art of Alexandrovich (FR2463640A3) is utilizing the target magnetic element and the magnetic sensor to measuring the position and the rotational speed of the shaft (paragraphs 188 and 254);
So, both of the prior arts of Loyer and Alexandrovich are concerned about the position and the rotational speed of the shaft;
Therefore, one having ordinary skill in art would substitute the target element and the sensor of the prior art of Loyer by the target magnetic element and the magnetic sensor of the prior art of Alexandrovich, and the prior art of Loyer is properly functionally working.

Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner does not use the prior art of Alexandrovich to teach the location the magnetic target element and the magnetic sensor element,
the Examiner used the prior art of Alexandrovich only to teach the configuration of magnetic target element and the magnetic sensor element, 

, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Accordingly, this argument is not persuasive.
And this argument is applying to claims 9 and 16 also.

With respect to claims 3, 5, 10 and 12 stated in the last office action and the response to the argument above, the Examiner used Alexandrovich only to teach the magnetic target element and the magnetic sensor element, then replace the target element and the sensor of the system of Loyer by a magnetic element a magnetic sensor respectively; wherein the magnetic element is formed of a material capable of affecting a magnetic field; the magnetic sensor positioned in proximity to the magnetic element and operable to detect changes in a magnetic flux caused by movement of the magnetic element relative to the magnetic sensor as taught by Alexandrovich, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Loyer disclose the target element (16) is secured to a lifting lug (see fig.1 below and fig.2) (paragraph 0016);
Alexandrovich teaches the permanent magnetic element (paragraph 165: magnet (18)),
Therefore, replacing the target element of the prior art of Loyer by the permanent magnetic element of the prior art of Alexandrovich teaches teach the limitations of claims 3 and 5.

    PNG
    media_image1.png
    513
    572
    media_image1.png
    Greyscale












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loyer (US20090259434A1) in view of Alexandrovich (FR2463640A3).
Regarding claim 1, Loyer disclose a system for monitoring at least one motion parameter of a main shaft (fig.1: (12)) in a gyratory or cone crusher (abstract), comprising: 
a target element (figs.1:16)) mounted to a top end of the main shaft (fig.1: (12)) (paragraph 0011), 
a sensor (fig.1: (15)) positioned in proximity to the target element (fig.1: (16)) and operable to detect changes in parameters caused by movement of the target element (paragraph 0011); and 
a controller (paragraph 0012: PLC) coupled to the sensor to determine the at least one motion parameter based on the detected changes in the target element (paragraph 0012).  

Loyer does not disclose the target element is a magnetic element, and the sensor is the magnetic sensor; wherein the magnetic element is formed of a material capable of affecting a magnetic field; and a magnetic sensor positioned in proximity to 

Alexandrovich teaches a system for monitoring at least one motion parameter of a main shaft in a gyratory or cone crusher (paragraph 254), comprising: 
a magnetic element (fig.1: (18)) mounted to the main shaft (fig.1: (2)), wherein the magnetic element is formed of a material capable of affecting a magnetic field (paragraph 165: magnet (18)); 
a magnetic sensor (fig.2: (10)) positioned in proximity to the magnetic element (fig.1: (18)) and operable to detect changes in a magnetic flux caused by movement of the magnetic element relative to the magnetic sensor (paragraph 254: the magnets (18) pass near the inductance coils 16 to create an electrical signals as a function of the magnets (18) pass near the inductance coils 16); and 
a controller (fig.2) coupled to the magnetic sensor to determine the at least one motion parameter based on the detected changes in the magnetic flux (paragraphs  254 and 263).  
Both of prior arts of Loyer and Alexandrovich are related to a system for monitoring at least one motion parameter of a main shaft in a gyratory or cone crusher;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the target element and the sensor of the system of Loyer by a magnetic element a magnetic sensor respectively; wherein the magnetic element is formed of a material capable of affecting , since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Alexandrovich teaches wherein the magnetic element is formed from a ferromagnetic material (paragraph 165: magnet (18)).

Regarding claims 3, Loyer disclose the target element (16) is secured to a lifting lug (see fig.1 below and fig.2) (paragraph 0016);
Alexandrovich teaches the magnetic element (paragraph 165: magnet (18)).
Replacing the target element of the prior art of Loyer by the permanent magnetic element of the prior art of Alexandrovich teaches teach the limitations of claim 3;

    PNG
    media_image1.png
    513
    572
    media_image1.png
    Greyscale
Therefore, the modification of Loyer in view of Alexandrovich teach the limitations of claim 3.






Regarding claim 4, Loyer disclose the target element (16) mounted to the top end of the main shaft;
Alexandrovich teaches the magnetic element is a permanent magnet (paragraph 165: magnet (18)).
Therefore, the modification of Loyer in view of Alexandrovich teach the limitations of claim 4.

Regarding claim 5, Loyer disclose the target element (16) secured to the lifting lug (see fig.1 below and fig.2) (paragraph 0016)
Alexandrovich teaches the magnetic element is a permanent magnet (paragraph 165: magnet (18)).
Replacing the target element of the prior art of Loyer by the permanent magnetic element of the prior art of Alexandrovich teaches teach the limitations of claim 5;
Therefore, the modification of Loyer in view of Alexandrovich teach the limitations of claim 5.

Regarding claim 6, Loyer disclose wherein the at least one motion parameter is head spin of the main shaft (paragraph 0013: measuring the rotational speed).

Regarding claim 7, Loyer disclose wherein the at least one motion parameter is vertical displacement of the main shaft (paragraph 0013: measuring the distance).

Regarding claim 8, Loyer disclose wherein the controller is operable to determine the head spin of the main shaft and the vertical displacement of the main shaft (paragraph 0013: measuring the rotational speed and the distance).

Regarding claim 9, Loyer disclose gyratory or cone crusher (abstract), comprising: 
a main shaft (fig.1: (12)) (paragraph 0011); 
a spider assembly having an open spider bushing cavity (fig.1: (11)); and 
a system for monitoring at least one motion parameter of the main shaft in a gyratory or cone crusher (abstract), comprising: 
a target element (figs.1:16)) mounted to a top end of the main shaft (fig.1: (12)) (paragraph 0011), 
a sensor (fig.1: (15)) positioned in proximity to the target element (fig.1: (16)) and operable to detect changes in parameters caused by movement of the target element (paragraph 11); and 
a controller (paragraph 0012: PLC) coupled to the sensor to determine the at least one motion parameter based on the detected changes in the target element (paragraph 0012).  

Loyer does not disclose the target element is a magnetic element, and the sensor is the magnetic sensor; wherein the magnetic element is formed of a material capable of affecting a magnetic field; and a magnetic sensor positioned in proximity to 

Alexandrovich teaches a system for monitoring at least one motion parameter of a main shaft in a gyratory or cone crusher (paragraph 254), comprising: 
a magnetic element (fig.1: (18)) mounted to the main shaft (fig.1: (2)), wherein the magnetic element is formed of a material capable of affecting a magnetic field (paragraph 165: magnet (18)); 
a magnetic sensor (fig.2: (10)) positioned in proximity to the magnetic element (fig.1: (18)) and operable to detect changes in a magnetic flux caused by movement of the magnetic element (paragraph 254: the magnets (18) pass near the inductance coils 16 to create an electrical signals as a function of the magnets (18) pass near the inductance coils16 ); and 
a controller (fig.2) coupled to the magnetic sensor to determine the at least one motion parameter based on the detected changes in the magnetic flux ((paragraphs 254 and 263).  
Both of prior arts of Loyer and Alexandrovich are related to a system for monitoring at least one motion parameter of a main shaft in a gyratory or cone crusher;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the target element and the sensor of the system of Loyer by a magnetic element a magnetic sensor respectively; wherein the magnetic element is formed of a material capable of affecting 

Regarding claims 10, Loyer disclose the target element (16) is secured to a lifting lug (see fig.1 above and fig.2) (paragraph 0016);
Alexandrovich teaches the magnetic element (paragraph 165: magnet (18)).
Therefore, the modification of Loyer in view of Alexandrovich teach the limitations of claim 10.

Regarding claims 11, Alexandrovich teaches wherein the magnetic element is a permanent magnet (paragraph 165: magnet (18)).  

Regarding claim 12, Loyer disclose the target element (16) mounted to a lifting lug (see fig.1 below and fig.2) (paragraph 0016)
Alexandrovich teaches the magnetic element is a permanent magnet (paragraph 165: magnet (18)).
Replacing the target element of the prior art of Loyer by the permanent magnetic element of the prior art of Alexandrovich teaches teach the limitations of claim 12;

Therefore, the modification of Loyer in view of Alexandrovich teach the limitations of claim 12.

Regarding claim 13, Loyer disclose wherein the at least one motion parameter is head spin of the main shaft (paragraph 0013: measuring the rotational speed).

Regarding claim 14, Loyer disclose wherein the at least one motion parameter is vertical displacement of the main shaft (paragraph 0013: measuring the distance).

Regarding claim 15, Loyer disclose wherein the controller is operable to determine the head spin of the main shaft and the vertical displacement of the main shaft (paragraph 0013: measuring the rotational speed and the distance).

Regarding claim 16, Loyer disclose a method of determining the at least one movement parameter of a main shaft (fig.1: (12)) of a gyratory or cone crusher (abstract) that includes a target element (figs.1:16)) mounted to a top end of the main shaft (fig.1: (12)) (paragraph 0011), the method comprising the steps of: 
positioning a sensor (fig.1: (15)) in proximity to the target element (figs.1:16)); operating the sensor to detect changes in in parameters as a result of movement of the element mounted to the top end of the main shaft relative to the sensor; 


Loyer does not disclose the target element is a magnetic element, and the sensor is the magnetic sensor 
Alexandrovich teaches a system for monitoring at least one motion parameter of a main shaft in a gyratory or cone crusher (paragraph 254), comprising: 
a magnetic element (fig.1: (18)) mounted to a top end of the main shaft (fig.1: (2)), wherein the magnetic element is formed of a material capable of affecting a magnetic field (paragraph 165: magnet (18)); 
a magnetic sensor (fig.2: (10)) positioned in proximity to the magnetic element (fig.1: (18)) and operable to detect changes in a magnetic flux caused by movement of the magnetic element (paragraph 254: the magnets (18) pass near the inductance coils 16 to create an electrical signals as a function of the magnets (18) pass near the inductance coils16); and 
a controller (fig.2) coupled to the magnetic sensor to determine the at least one motion parameter based on the detected changes in the magnetic flux (paragraphs  254 and 263).  
Both of prior arts of Loyer and Alexandrovich are related to a system for monitoring at least one motion parameter of a main shaft in a gyratory or cone crusher;
, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 17, Loyer disclose wherein the at least one movement parameter includes the head spin of the main shaft and the vertical displacement of the main shaft paragraph 0013: measuring the rotational speed and the distance).

Regarding claim 18, Alexandrovich teaches wherein the magnetic sensor is a magnetometer (paragraph 270 and fig.2: the measuring device (11)).  

Regarding claim 19, Alexandrovich teaches further comprising the step of mounting a permanent magnet to the magnetic element such that the permanent magnet further changes the magnetic flux as a result of movement of the main shaft relative to the magnetic sensor (paragraph 254: the magnets (18) pass near the 

Regarding claim 20, Loyer disclose the target element (16) is positioned within a spider bushing cavity (fig.1: (11)) of the crusher (paragraph 0011);
Alexandrovich teaches the magnetic sensor (fig.1: (10));
Therefore, the modification of Loyer in view of Alexandrovich teach the limitations of claim 20.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753